DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites a carrier body having “an outer casing ring for receiving a grinding means, in particular in the form of a galvanic coating, a grinding ring or a plurality of grinding segments.” Because the claim recites the outer ring being provided “for receiving a grinding means,” it appears that the grinding means are not included in the structure of the claimed carrier body. It is therefore unclear how or if the claimed alternative structures of the grinding means are intended to limit the carrier body. Further, the use of the phrase “in particular” makes it unclear if the claimed alternatives actually limit the grinding means or if the claimed alternatives are just particularly preferred. The use of the term “grinding means” indicates interpretation under 112f. However, the confusion as to whether 
Claims 2-14 are rejected as indefinite due to dependency upon rejected claim 1.
Regarding claim 3, the claim uses the term “and/or” several times, making it unclear what alternatives or combinations of alternatives are intended to be included in the claim. For the purposes of this examination, each instance of “and/or” will be read as “or,” as this appears to be the broadest reasonable interpretation of the claim. 
Further regarding claim 3, the claim recites the web portions “provide at least one contact location” in the last line. It is unclear what is meant by a contact portion. Are the webs contacting each other? Do the webs provide a contact location for some other external element? What structure constitutes a contact portion? It appears any web would necessarily be capable of contacting something at a location. For the purposes of this examination, this limitation will be interpreted as best can be understood by examiner. 
Claims 3, 8, and 10 each recite the limitation “the axis of rotation.” There is insufficient antecedent basis for this limitation in the claims. For the purposes of this examination, the axis of rotation will be interpreted as a central axis of rotation of the central bore, as this appears to be the location of the axis of rotation in applicant’s specification. 
Regarding claim 4, the claim recites “a web portion of a web” in the first line and “a web portion of an adjacent web” in the second line. However, there is already antecedent basis for “at least to web portions” and “a plurality of mutually spaced webs” in claims 1 and 2. This makes it unclear if claim 4 introduces additional web portions and webs, or if it is further limiting the already claimed web portions and webs. For the purposes of this examination, this claim will be read as further limiting the already claimed web portions and web.
Claims 4 and 5 each recite the limitation "the tips of the arcs" in the second and third line. There is insufficient antecedent basis for this limitation in the claims. Are the tips defining ends of the arcs? For the purposes of this examination, this limitation will be interpreted as best can be understood by examiner and is explained in the rejection below.
Further regarding claim 4, the claim recites “the tips of the arcs which are notionally completed lie outside the casing ring.” It is unclear what is meant by the term “notionally completed.” This appears to indicate that the tips and arcs are not actually completed, and that the claimed tips are not actually on the claimed carrier body. It is unclear how an imaginary non-existent tip is intended to limit the structure of the claimed carrier body. Applicant’s figure 1b appears to show a tip 27 outside the outer casing ring as claimed. However, the location of the tip appears to be completely arbitrary. In other words, an imaginary ending point or tip of the arc could be located anywhere outside the casing ring and satisfy the claim language, making it unclear how the claimed web is limited by the claim limitation. For the purposes of this examination this limitation will be interpreted as best can be understood by examiner and is explained in the rejection below. 
Regarding claim 5, the claim recites “a web portion of a web” and “a web portion of an adjacent web” similarly to claim 4. Claim 5 is unclear for substantially the same reason as described in the rejection of claim 4 above. 
Claim 8 recites the limitation "the two outer lateral surfaces of the carrier body" in lines 1 and 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of this examination, this limitation will be interpreted as best understood by examiner and is explained in the rejection below.
Regarding claim 9, the limitation “fixing means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s specification refers only generally to a “fixing means” and does not define a specific structure or material which provides the fixing. Applicant’s figures depict the fixing means (32) in figs 3-6. However, the figures do not provide enough detail to determine exactly what constitutes the fixing means. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 7, 9, 12, and 13 each recite the term “and/or” at least once. Similarly as discussed in the rejection of claim 3 above, this makes it unclear what limitations or combinations of limitations are included in the scope of the claim. For the purposes of this examination, each recitation of “and/or” will be interpreted as “or,” as this appears to be broadest reasonable interpretation. 
Regarding claims 12 and 13, the term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention. See 
Further regarding claim 13, the claim recites the term “in particular” in the second line. Similarly to claim 1 as described above, this makes it unclear if the claimed alternatives actually limit the grinding means or if the claimed alternatives are particularly preferred. For the purposes of this examination, the claim will be read as requiring at least one of the “particular” alternatives. 
Further regarding claim 13, the claim recites “a primary number.” It is unclear what is meant by a “primary number.” For the purposes of this examination, “a primary number” will be interpreted as “a prime number,” as this appears to be applicant’s intent. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parini (US 6129077).
Regarding claim 1, Parini discloses a carrier body for grinding tools having an inner hub ring (16) surrounding a central bore (4 including axis Z) for connecting the grinding tool to a rotary drive (col 3, lines 15-19), and an outer casing ring (8) for receiving a grinding means (elements 2, 5), in the form of a grinding ring, wherein the hub ring and the casing ring are connected together by way of a plurality of mutually spaced webs (15), wherein the webs each have at least one respective opening (fig 4, see unlabeled spaces between webs 15, as well as openings 11 in each web).
Regarding claim 2, Parini further discloses the webs have at least two web portions spaced from each other by the at least one opening (see annotated fig 4 below).
Regarding claim 3, Parini further discloses the web portions are of an arcuate configuration (see arcs at ends of web portions); are of a mirror-image symmetrical configuration relative to a plane oriented parallel to a central rotational axis of the central bore (symmetrical about a plane bisecting the opening between web portions; see annotated radial axis in fig 4 below) and provide at least one contact location (contact at inner hub ring and outer casing ring). 
Regarding claim 4, Parini further discloses a web portion of a web form a respective cut-off arc with a web portion of an adjacent web, wherein the tips of the arcs which are notionally completed lie outside the casing ring (see annotated fig below, showing extensions of cut-off arcs joining at tips outside casing ring).
Regarding claim 5, Parini further discloses a web portion of a web respectively form an arc with a web portion of an adjacent web, wherein the tips of the arcs touch the casing ring (each web portion forms an arc with a tip touching the casing ring; see annotated figure below). 
Regarding claim 6, Parini further discloses the arcs are of an ogival configuration (see annotated fig 4 showing pointed tip configuration).
Regarding claim 7, Parini further discloses the webs widen towards the casing ring and towards the hub ring in the plane of the carrier body (shown at ends of elements 15).
Regarding claim 8, Parini further discloses an outer lateral surface of the carrier body that is oriented substantially normal to a central axis of rotation of the central bore (lateral surface shown in fig 4) has a cover means (interpreted under 112f as a material with a thickness which covers carrier body; element 3 covering front face). 
Regarding claim 9, Parini further discloses the cover means is connected by way of fixing means (as best understood (see 112b rejection above), screws 18 satisfy the claimed fixing means) to the webs, hub ring and casing ring (col 4, lines 45-49). 
Regarding claim 10, Parini further discloses the carrier body has a central plane (fig 5, imaginary plane central to the body) which is oriented substantially normal to a central axis of rotation of the central bore and which subdivides the carrier body into two mutually distinguishable halves (left and right halves in fig 5).
Regarding claim 12, Parini further discloses the halves of the carrier body are connected together at the central plane (fig 5; integrally connected).
Regarding claim 13, Parini further discloses the carrier body is made of metal (col 4, lines 56-59).
Regarding claim 14, Parini further discloses a grinding member (2) connected to the casing ring in the form of a grinding ring (fig 4).

    PNG
    media_image1.png
    970
    995
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parini as applied to claim 10 above, and further in view of Baratta (US 2008/0210212).
Regarding claim 11, Parini teaches all the elements of claim 10 as described above. Parini does not teach a membrane arranged in the central plane. Baratta teaches a carrier body for a grinding tool including two mutually distinguishable halves (214, 216; shown in exploded view in fig 10) with a membrane (228) arranged in a central plane subdividing the two halves (fig 10; [0253-0254]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include a membrane arranged in the central plane of Parini in order to provide additional structural support to the tool as taught by Baratta ([0254]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar carrier bodies and grinding tools are cited, including those with similar ring and web structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723